Exhibit 10.3

 

FAIRPOINT COMMUNICATIONS, INC.

PERFORMANCE UNIT AWARD AGREEMENT

FOR PERFORMANCE PERIOD

BEGINNING             

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and entered into
this          day of                             ,             , by and between
FairPoint Communications, Inc. (the “Company”) and
                                 (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) desires to award the Participant Performance Units under the
Company’s 2008 Long Term Incentive Plan (the “Plan”) for the Performance Period
beginning                    and ending                                       
(the “Performance Period”); and

 

WHEREAS, the Company and the Participant desire to enter into a written
agreement that sets forth the terms and provisions of the Participant’s
Performance Unit award.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and the Participant hereby agree as follows:

 

1.             The Participant acknowledges that the Performance Unit award is
governed by this Agreement and the terms of the Plan.  The terms of the Plan are
incorporated into this Agreement in their entirety and made a part hereof by
reference.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan.  In the event of any conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern and
control.

 

2.             The Participant is awarded a target award of
                           Performance Units.  The actual number of Performance
Units earned by the Participant for the Performance Period shall be determined
in accordance with the Plan and this Agreement.

 

3.             The number of Performance Units earned by the Participant shall
be based on the levels of performance achieved during the Performance Period as
set forth on Exhibit A attached hereto.  The performance levels achieved for the
Performance Period (Threshold, Target or Maximum) and the number of Performance
Units earned by the Participant shall be determined by the Committee following
the expiration of the Performance Period.

 

4.             Except as provided in Paragraph 5 below, one Share of the
Company’s Common Stock will be distributed to the Participant for each whole
Performance Unit earned by the Participant.  Dividends on the Shares underlying
the Performance Units will not accrue or be paid during the Performance Period.

 

5.             Any Shares to be distributed in respect of the Performance Units
earned by the Participant will be delivered to the Participant as soon as
practicable after                                   , but no later than
                         (the date Shares are delivered, the “Payment Date”). 
If the Participant’s employment with the Company terminates prior to the

 

--------------------------------------------------------------------------------


 

Payment Date for any reason other than the Participant’s death, Disability or
Normal Retirement, the Participant shall forfeit the Performance Units and any
Shares distributable in respect of such Performance Units.  If a Participant’s
employment with the Company terminates during the Performance Period due to the
Participant’s death, Disability or Normal Retirement, the Performance Units
awarded to the Participant shall remain outstanding and earned by the
Participant as set forth in Exhibit A attached hereto; provided, however, the
number of Shares to be distributed to the Participant in respect of the
Performance Units earned by the Participant will be determined by multiplying
such number of earned Performance Units by a fraction, the numerator of which is
the number of completed calendar months during the Performance Period that the
Participant was employed, and the denominator of which is the total number of
calendar months in the Performance Period.

 

6.             In the event a Change in Control occurs before the end of the
Performance Period, Shares for one hundred percent (100%) of the Performance
Units awarded to the Participant hereunder shall be distributed to the
Participant at the Target Performance (as defined in Exhibit A) level without
any adjustment for the levels of performance actually achieved during the
Performance Period prior to or after the Change in Control.  Any Shares to be
distributed in respect of the Performance Units earned by the Participant upon a
Change in Control will be delivered to the Participant immediately prior to the
Change in Control.

 

7.             Unless otherwise elected by the Participant in accordance with
procedures adopted by the Committee, the Company shall deduct from any Shares
otherwise distributable to the Participant that number of Shares having a value
equal to the amount of any taxes required by law to be withheld from awards made
under the Plan.

 

8.             Participants may elect, by entering into a Deferral Agreement
with the Company, to defer delivery of all (or any portion) of the Shares
otherwise payable to the Participant in respect of the Performance Units earned
by the Participant.  To be effective, the Participant must complete and return
the Deferral Agreement to the Company in accordance with procedures established
by the Committee.

 

9.             The Performance Units awarded hereunder to the Participant shall
not entitle the Participant to any rights as a shareholder of the Company.

 

10.           The Participant’s award under this Agreement and the Plan may not
be assigned or alienated.  Subject to any limitations under the Plan on
transferability, this Agreement will be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.  Neither the Plan, nor this Agreement, nor any action taken
under the Plan or this Agreement shall be construed as giving to the Participant
the right to be retained in the employ of the Company.

 

11.           Any distribution of Shares may be delayed until the requirements
of any applicable laws or regulations or any stock exchange requirements are
satisfied.  The Shares distributed to the Participant shall be subject to such
restrictions and conditions on disposition as counsel for the Company shall
determine to be desirable or necessary under applicable law.

 

2

--------------------------------------------------------------------------------


 

12.           The Participant may designate a beneficiary or beneficiaries to
receive all or part of the Shares to be distributed to the Participant under
this Award Agreement in the event of the Participant’s death.  If no beneficiary
is designated, such Shares shall be paid to the estate of the Participant.

 

13.           This Agreement and the Plan constitute the entire understanding of
the parties with respect to the award of Performance Units to the Participant
for the Performance Period.  Except with respect to modifications of the Plan as
provided therein, this Agreement can be amended only in writing executed by the
Participant and a duly authorized officer of the Company.

 

14.           This Agreement shall be governed by the laws of the State of
Delaware to the extent not preempted by applicable federal law.

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in duplicate as of the date first above written.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

By:

 

 

 

Eugene B. Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE CRITERIA

 

FOR THE

 

PERFORMANCE PERIOD BEGINNING                              AND ENDING            

 

Definitions:

 

“Adjusted EBITDA” means the Company’s consolidated net income (including
distributions from investments) plus (a) the following to the extent deducted
from consolidated net income: provision for income taxes, consolidated interest
expense, depreciation, amortization, losses on sales of assets and other
extraordinary losses, certain one-time charges recorded as operating expenses
related to the transactions contemplated by the merger agreement, non-cash
retirement expenses, expenses incurred under the Transition Services Agreement
and certain other non-cash charges to the extent such charges will not require
cash payment in the future, and minus (b) gains on sales of assets and other
extraordinary gains and all non-cash items increasing consolidated net income.

 

“Maximum Performance” means:

 

(a)           for the Total Shareholder Return performance measure, the
Company’s Total Shareholder Return for the Performance Period is greater than or
equal to the Total Shareholder Return of 60% of the companies comprising the
Telecommunications Peer Group.

 

(b)           for the Adjusted EBITDA performance measure, the Company’s
Adjusted EBITDA for the Performance Period exceeds the Target Adjusted EBITDA by
5% or more.

 

“Target Adjusted EBITDA” means cumulative, aggregate Adjusted EBITDA for the
Performance Period of $                    .

 

“Target Performance” means:

 

(a)           for the Total Shareholder Return performance measure, the
Company’s Total Shareholder Return for the Performance Period is greater than or
equal to the Total Shareholder Return of 40% of the companies comprising the
Telecommunications Peer Group; and

 

(b)           for the Adjusted EBITDA performance measure, the Company’s
Adjusted EBITDA for the Performance Period equals the Target Adjusted EBITDA.

 

“Telecommunications Peer Group” means all of the companies included in the Dow
Jones Telecommunication Index on both the first and last day of the Performance
Period.

 

“Threshold Performance” means:

 

--------------------------------------------------------------------------------


 

(a)           for the Total Shareholder Return performance measure, the
Company’s Total Shareholder Return for the Performance Period is greater than or
equal to the Total Shareholder Return of 20% of the companies comprising the
Telecommunications Peer Group; and

 

(b)           for the Adjusted EBITDA performance measure, the Company’s
Adjusted EBITDA for the Performance Period equals at least 95% of the Target
Adjusted EBITDA.

 

“Total Shareholder Return” means, with respect to a company for the Performance
Period, the percentage determined by dividing the sum of Amount A plus Amount B
by Amount C where:

 

Amount A is (i) the average of the closing prices for one share of such
company’s common stock during the 30 days trading period immediately preceding
the expiration of the Performance Period minus (ii) the average of the closing
prices for one share of such stock during the 30 day trading period immediately
preceding the beginning of the Performance Period.

 

Amount B is (i) the number of shares of such company’s common stock that would
have been purchased during the Performance Period if all dividends paid during
the Performance Period had been reinvested in such stock multiplied by (ii) the
average of the closing prices for one share of such company’s common stock
during the 30 days trading period immediately preceding the expiration of the
Performance Period.

 

Amount C is the average of the closing prices for one share of such company’s
common stock during the 30 days trading period immediately preceding the
beginning of the Performance Period.

 

Performance Measures:

 

Adjusted EBITDA.  The Company’s Adjusted EBITDA for the Performance Period will
determine the extent to which 30% of the target number of Performance Units are
earned.

 

Adjusted EBITDA for the
Performance Period

 

Percentage of Target Performance Units
Earned Based on Adjusted EBITDA

 

Below Threshold Performance

 

0

%

Threshold Performance

 

40

%

Target Performance

 

100

%

Maximum Performance or Above

 

200

%

 

The percentage of target Performance Units earned for Adjusted EBITDA between
Threshold Performance (40%) and Maximum Performance (200%) will be determined by
linear interpolation.

 

2

--------------------------------------------------------------------------------


 

Total Shareholder Return.  The Company’s Total Shareholder Return for the
Performance Period will determine the extent to which the remaining 70% of the
target number of Performance Units are earned.

 

Company’s Total Shareholder
Return

 

Percentage of Target Performance Units
Earned Based on Total Shareholder Return

 

Below Threshold Performance

 

0

%

Threshold Performance

 

40

%

Target Performance

 

100

%

Maximum Performance or Above

 

200

%

 

The percentage of target Performance Units earned for Total Shareholder Return
between Threshold Performance (40%) and Maximum Performance (200%) will be
determined by linear interpolation.

 

3

--------------------------------------------------------------------------------